Citation Nr: 0307573	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a knee disorder.

4.  Entitlement to a increased disability rating for bipolar 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and her son

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to June 
1978.

These matters come to the Board of Veterans' Appeals (the 
Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO) in which the RO denied entitlement to service 
connection for back, neck, and knee disorders.  The RO also 
granted service connection for a bipolar disorder, and 
assigned a 50 percent rating for the disorder.  The veteran 
perfected appeals of the denials of service connection and 
the rating assigned for the bipolar disorder.

In her substantive appeals the veteran requested a hearing 
before a member of the Board sitting at the RO.  In an April 
2001 statement, however, she withdrew her request for a 
hearing before the Board.  The veteran has provided testimony 
before the RO Decision Review Officer, which will be 
discussed below.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's back disorder, which 
has been diagnosed as degenerative joint and disc disease of 
the thoracic and lumbar spine, is not related to an in-
service disease or injury.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's neck disorder, which 
has been diagnosed as degenerative joint disease of the 
cervical spine, is not related to an in-service disease or 
injury.

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's right knee disorder, 
which has been diagnosed as a questionable cruciate tear, is 
not related to an in-service disease or injury.

4.  The veteran's service-connected bipolar disorder is 
manifested by total social and occupational impairment, due 
to such symptoms as grossly inappropriate behavior, the 
intermittent inability to perform the activities of daily 
living, disorientation, and memory loss.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service, nor may degenerative joint disease of the 
thoracic and lumbar spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A neck disorder was not incurred in or aggravated by 
active service, nor may degenerative joint disease of the 
cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  A knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

4.  The criteria for a 100 percent disability rating for 
bipolar disorder are met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9432 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her currently diagnosed back and 
neck disorders had their onset during service.  She also 
claims to have a knee disorder that was caused by a knee 
injury in service.  In addition, her representative has 
argued that she is entitled to a total disability rating for 
her service-connected bipolar disorder.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002)); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issues on appeal has proceeded in accordance with the 
laws and regulation.  

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the veteran provide 
any evidence in her possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate her claim in July 1998 by instructing her to 
provide medical records pertaining to the treatment she 
claimed to have received from 1980 to 1996.  In an October 
1998 notice the RO informed the veteran that although the RO 
had requested medical records on her behalf from a number of 
medical care providers she had identified, she was 
responsible for obtaining the records of that treatment and 
submitting them to the RO.  

The RO provided the veteran statements of the case and 
supplemental statements of the case in July 1999, May 2000, 
August 2000, and February 2001.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection and a higher rating for the 
bipolar disorder, and the rationale for determining that the 
evidence she had then submitted did not show that those 
requirements were met.  In the February 2001 supplemental 
statement of the case the RO informed the veteran of the 
provisions of the VCAA, in terms of VA's duty to notify her 
of the evidence needed to substantiate her claim and to 
assist her in developing that evidence, and the veteran's 
responsibility to provide to the RO the information necessary 
to develop the claim.

Following certification of the veteran's appeal to the Board, 
in a December 2002 notice the Board informed her of the 
provisions of the VCAA regarding the relative obligations of 
the veteran and VA in developing the evidence required to 
substantiate her claims.  The Board informed the veteran of 
the specific evidence required to establish service 
connection for the claimed disabilities and a higher rating 
for the bipolar disorder.  The Board instructed her to 
identify any evidence that is relevant to her claims, and to 
provide a signed release so that VA could obtain the 
documents for her.  The Board informed the veteran that on 
receipt of that information, VA would obtain the evidence on 
her behalf.  She was also instructed to submit to the Board 
any relevant evidence in her possession and lay statements in 
support of her claims.  The Board informed the veteran that 
although VA would make reasonable efforts to obtain the 
evidence she identified, it is ultimately her responsibility 
to provide the evidence in support of her claim.

In response to the Board's December 2002 notice the veteran 
submitted lay statements describing the current symptoms of 
the bipolar disorder, and a report from a chiropractor 
pertaining to the current treatment she was receiving for 
back pain.  The veteran did not allude to the existence of 
any evidence documenting any complaints or clinical findings 
pertaining to a back, neck, or knee disorder following her 
separation from service, or any medical evidence showing a 
nexus between the currently diagnosed neck, back, and knee 
disorders and an in-service disease or injury.

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that her 
case was being sent to the Board, and informed her that any 
additional evidence that she had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate her claim.

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain her service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records she identified.  The RO 
also obtained a copy of the documents pertaining to the 
veteran's claim for disability benefits from the Social 
Security Administration, and the medical records relied upon 
concerning that claim.  The veteran presented hearing 
testimony before the RO Decision Review Officer in March and 
August 2000.  The veteran and her representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The veteran has not indicated the 
existence of any other evidence that is relevant to her 
appeal.  

In a claim for compensation benefits the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  A 
medical examination or opinion is necessary if the 
information and evidence of record is not sufficient for VA 
to make a decision on the claim, but: (1) contains competent 
lay or medical evidence of a currently diagnosed disability 
or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or during any applicable presumptive 
period; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  38 U.S.C.A. § 5103A (West 
Supp. 2002); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); 38 C.F.R. § 3.159(c)(4) (2002).

As previously stated, the veteran contends that her currently 
diagnosed neck and back disorders had their onset during 
service, as shown by the complaints of neck and back pain 
documented in her service medical records.  She also claims 
to have a  knee disability that was caused by an in-service 
injury.  The RO provided the veteran a VA examination 
pertaining to the neck and back, but the examiner did not 
provide a medical opinion regarding the relationship, if any, 
between the currently diagnosed neck and back disorders and 
the symptoms documented during service.  In addition, the 
veteran has not been provided a VA examination pertaining to 
the knees.  

The veteran's service medical records document a complaint of 
pain in the right knee and leg in October 1976, and treatment 
for cervical and lumbar strains in service.  Following her 
separation from service the initial documentation of the 
veteran having a back or neck disability occurred in July 
1990, and the initial documentation of any complaints 
pertaining to the knees was made in December 1997.  The 
veteran has not identified any evidence reflecting a neck or 
back disorder prior to July 1990, or a knee disorder prior to 
December 1997.  As will be shown below, the Board finds that 
her allegations regarding the existence of a neck, back, or 
knee disability since service are not credible.

Given the absence of medical evidence documenting any 
complaints or clinical findings pertaining to a disability of 
the neck, back, or knees since service, any current medical 
opinion regarding a nexus between the currently diagnosed 
disorders and an in-service injury could not be based on the 
review of contemporaneous, objective medical evidence.  A 
medical opinion that is based on the veteran's reported 
history is of no probative value.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995);  Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described].  Because any current medical opinion would be of 
no probative value, the Board finds that an additional 
medical examination or opinion is not required prior to 
considering the substantive merits of the veteran's claim.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) [strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran].  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid her in substantiating 
her claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Contention concerning remand to RO

In a brief dated September 10, 2002, the veteran's 
representative contended that the veteran's claims for 
service connection for neck, back, and knee disabilities 
should be remanded to the RO for re-adjudication under the 
VCAA (pages 20-21).  For the following reasons the Board 
finds that remand of the case for the RO to consider the 
applicability of the VCAA in the first instance is not 
required.

Pursuant to 38 U.S.C.A. § 7104(a), all questions of law or 
fact that affect the provision of benefits by the Secretary 
to veterans or their dependents or survivors shall be subject 
to one review on appeal to the Secretary.  The authority to 
make final decisions on behalf of the Secretary on such 
appeals is assigned to the Board.  See 38 U.S.C.A. §§ 511(a) 
and 7104(a) (West 1991 & Supp. 2002); 38 C.F.R. § 20.101 
(2002).  Once a claim has been appealed to the Board, the 
Board has jurisdiction to resolve all "questions of law or 
fact" that affect the claim.  Accordingly, the Board has the 
statutory authority to address the procedural question of 
whether there has been VCAA compliance in this case.  See 
also Board of Veterans' Appeals: Obtaining Evidence and 
Curing Procedural Defects Without Remanding, 67 Fed. Reg. 
3,099, 3,102 (Jan. 23, 2002) [rejecting the argument that the 
Board has no jurisdiction to implement the VCAA].  

The United Sates Court of Appeals for Veterans Claims (the 
Court) has recognized the authority of the Board to address 
the VCAA.  See Holliday v. Principi, 14 Vet. App. 280 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  
The Court has not, to the Board's knowledge, held that cases 
which are subject to the VCAA need be remanded to the RO for 
that reason alone, and the veteran's representative has 
indeed cited no such authority. 
 
The Board believes that, the matter of the applicability of 
the VCAA is merely a subissue of the claim on appeal to the 
Board.  See Holliday, supra; 
cf. VAOPGCPREC 16-92 ["Although statutes and regulations 
establish the Board of Veterans' Appeals as an appellate 
body, nonetheless, when an appeal is certified to the Board, 
the Board is required to conduct a de novo review of the 
agency of original jurisdiction's benefit decision.  Hence, 
the Board may consider arguments, subissues, statutes, 
regulations, or Court of Veterans Appeals analyses which have 
not been considered by the agency of original jurisdiction, 
if the claimant will not be prejudiced by its actions."]

The provisions of 38 U.S.C.A. § 501 (West 1991) authorize the 
Secretary to prescribe regulations necessary or appropriate 
to carry out the laws administered by VA.  The Secretary has 
the discretionary power to "assign functions and duties, and 
delegate, or authorize successive redelegation of, authority 
to act and render decisions, with respect to all laws 
administered by the Department, to such officers and 
employees as the Secretary may find necessary."  38 U.S.C.A. 
§ 512(a) (West 1991).  Accordingly, in effectuating the means 
by which appeals are to be reviewed by the Board under 38 
U.S.C.A. § 7104(a), the Secretary promulgated 38 C.F.R. 
§ 19.9 (2002), the pertinent part of which reads as follows:  

If further evidence, clarification of the evidence, 
correction of a procedural defect, or any other 
action is essential for a proper appellate 
decision, a Board Member or panel of Members may ... 
(2) Direct Board personnel to undertake the action 
essential for a proper appellate decision.

38 C.F.R. § 19.9(a)(2) (2002).  

This regulation simply fills the gaps left in the statute as 
to the mechanics for making final decisions on appeals and is 
a proper exercise of VA's rulemaking authority.  Cf. 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  
Accordingly, the Board may take action to satisfy the notice 
requirements of 38 U.S.C.A. § 5103 in the first instance, and 
has done so.  

Service Connection Issues

Relevant law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active peacetime service.  38 U.S.C.A. § 1131 (West 1991).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Where a veteran served for 90 days in active service, and a 
chronic disability such as arthritis develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 
38 C.F.R. § 3.303(b) (2002).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102 4.3 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

Because of the similarity in clinical history and anatomical 
location, the Board will address these two issues together.

Factual background

The veteran's service medical records reveal that she was 
treated for cervical strain in October 1976 and lumbar strain 
in November 1976.  

In conjunction with the veteran's May 1978 separation 
examination, physical examination of the spine revealed no 
abnormalities.  There is no pertinent medical evidence for 
many years after the veteran left service.  Reports of VA 
hospitalizations and physical examinations in September and 
October 1978 are negative for any relevant complaints or 
clinical findings. Private treatment records from 1982 to 
1990 show treatment for psychiatric symptoms, but make no 
reference to a back or neck disorder.

Private medical treatment records disclose that in July 1990 
the veteran reported a long history of back and neck 
discomfort.  Examination revealed tautness in the right 
posterior cervical musculature, and her complaints were 
assessed as a cervical strain.  In September 1990 her 
physician noted that she was then complaining of neck pain 
and spasm that was again assessed as a mild cervical strain.  
An X-ray study of the cervical spine was normal.  

An X-ray study of the cervical spine in February 1998 
revealed degenerative arthritis and mild subluxation of C5 
and C6.  

The veteran initially claimed entitlement to VA compensation 
benefits in April 1998.  In a May 1998 statement she 
indicated that she had chronic pain and muscle tension since 
service.    

During a November 1998 VA examination the veteran reported 
having incurred a lumbar strain during basic training that 
was treated with physical therapy.  She reportedly continued 
to have back pain on a daily basis.  She did not, however, 
have any additional treatment for her complaints.  She 
reported that her back pain continued after her separation 
from service, and was worse with menses and pregnancy.  She 
stated that her neck pain began in 1981, and that she had 
sought medical care for neck pain and headaches, but did not 
identify the source.  She also reported having been involved 
in a motor vehicle accident in 1988, when the motorcycle on 
which she was riding was broad-sided by another vehicle. 

The report of the November 1998 VA examination shows that 
degenerative disc disease at L4-L5 and degenerative joint 
disease of the cervical spine were diagnosed.  

In April 1999, the veteran reported having had back pain for 
several years.  She also reported having had several injuries 
to the back in previous years that caused the back pain, 
including a motor vehicle accident.

A magnetic resonance image (MRI) of the spine in September 
2002 revealed degenerative joint and disc disease in the 
lumbar spine and degenerative joint disease in the cervical 
spine.  



Analysis

As discussed by the Board above, in order to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) in-service disease or injury; and (3) medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  
See Hickson, supra. 

The veteran's claims of entitlement to service connection for 
neck and back disorders are supported by current medical 
diagnoses of cervical and lumbar disability and as well as 
medical evidence of in-service neck and back complaints and 
treatment.  Hickson elements (1) and (2) have accordingly 
been satisfied.  For the reasons that will be explained 
below, however, the Board finds that the claim is not 
supported by medical evidence of a nexus between the 
currently diagnosed disorders and an in-service disease or 
injury.  Hickson, 12 Vet. App. at 253.

As discussed in the factual background section above, 
although the veteran service medical records indicate isolate 
episodes of neck and back problems, there is no indication of 
a continuing problem in service.  Significantly, the 
separation physical examination was pertinently negative.  
Moreover, there is no competent medical evidence of the 
veteran having a chronic back or neck disorder or prior to 
July 1990, over a decade after she left military service.  
The Board finds, therefore, that a chronic back or neck 
disorder was not documented during service, that degenerative 
joint disease (arthritis) is not shown to have become 
manifest to a degree of 10 percent or more within the one 
year presumptive period following service, and that no 
continuity of symptomatology of neck and back complaints has 
been demonstrated.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(2002).

The veteran has asserted that the currently diagnosed back 
and neck disorders are the same disorders that she had in 
service, because the treatment that she currently receives 
(physical therapy) is the same as that received in service.  
As a lay person the veteran is competent to provide evidence 
of observable symptoms.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  She is not, however, competent to provide 
evidence of a medical diagnosis, or to relate her symptoms to 
a given diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."].  Her statements are not, therefore, probative of 
a nexus between the currently diagnosed disorders and a 
disease or injury incurred in service.

The veteran also reported having had neck and back pain 
continually since the initial injuries were documented in 
1976.  However, there is no indication that she received any 
treatment for her complaints until many years after service.  
She has presented medical evidence reflecting treatment for 
other problems, primarily her psychiatric symptoms, from 1982 
to 1990, but those records are silent for any complaints or 
clinical findings pertaining to the neck or back.  
Significantly, in the Board's estimation, multiple physical 
examinations prior to July 1990, including her May 1978 
separation examination and VA medical reports later in 1978.  
In addition, during the November 1998 VA examination the 
veteran reported that her neck pain began in 1981, not during 
service.  

The Board places greater weight of probative value on the 
objective medical evidence of record than it does on the 
veteran's recent statements to the contrary, which we made in 
connection with her claim for VAS monetary benefits.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[although the Board must take into consideration a claimant's 
statements, it may consider whether self-interest may be a 
factor in making such statements] see also Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) [the Board is entitled 
to discount the credibility of the evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence].

Moreover, with respect to continuity of symptomatology, 
medical nexus evidence is still required.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  There is of record no medical opinion 
which serves to link the veteran's currently claimed neck and 
back disabilities to her military service.

In summary, the preponderance of the probative evidence 
indicates that the currently diagnosed disorders are not 
related to the symptoms documented during service.   In the 
absence of probative evidence of a nexus to service, the 
Board has determined that the preponderance of the evidence 
is against the claims of entitlement to service connection 
for neck and back disorders.  See Summers v. Gober, 225 F.3d 
1293, 1296-97 (Fed. Cir. 2000) [service connection cannot be 
established in the absence of probative evidence of a nexus 
to service].  The benefits sought on appeal are accordingly 
denied.

3.  Entitlement to service connection for a knee disorder.

The veteran also contends that she currently has a knee 
disorder that was caused by an injury that occurred in 
service.  The Board's general approach to this issue will 
mirror that employed in addressing the first two issues on 
appeal. 

Factual background

The service medical records disclose that in October 1976, 
while in basic training, the veteran complained of pain in 
the right knee and leg.  She did not report having incurred 
any trauma to the leg.  Examination then revealed mild 
swelling in the knee joint, but no diagnosis of a right knee 
disorder resulted from the examination.  The service medical 
records document no further complaints or clinical findings 
pertaining to the knees, and her lower extremities were shown 
to be normal as a result of the May 1978 separation 
examination.

There are no pertinent medical records for two decades after 
service.  Reports of VA hospitalizations and physical 
examinations in September and October 1978 are negative for 
any relevant complaints or clinical findings pertaining to 
any knee problem.  VA and private treatment records from 1982 
to 1997 show treatment for other disabilities, primarily 
psychiatric, but make no reference to a knee disorder.

In her April 1998 application for compensation benefits the 
veteran did not identify any medical care providers who had 
treated her for a knee disorder during or since service.  In 
the May 1998 supplemental statement she asserted that she had 
a knee disability that began in service.  

A December 1997 VA treatment record indicates that the 
veteran complained of pain in her right knee of three weeks 
in duration.  She denied having incurred any trauma to the 
knee.  Her complaints were assessed as a questionable 
cruciate tear.  An orthopedic evaluation in January 1998 
showed that the right knee symptoms had improved, and an X-
ray study at that time was normal.

Analysis

The available medical evidence indicates that her current 
complaint of right knee pain was diagnosed as a questionable 
cruciate tear in December 1997.  Her service medical records 
document a complaint of right knee and leg pain in October 
1976.  Her claim is, therefore, arguably supported by a 
current medical diagnosis of disability, although 
questionable as well as evidence of knee problems in service.  
Hickson elements (1) and (2) have therefore been met.  For 
reasons explained immediately below, the Board concludes that 
the evidence does not reflect a nexus between the currently 
diagnosed knee disability and an in-service injury. 

The Board notes that other than the documentation of the knee 
complaints in October 1976, the service medical records 
document no further clinical findings pertaining to the knees 
throughout the remainder of the veteran's service.  There is 
no evidence of the veteran having a knee disorder prior to 
December 1997.  
The veteran has presented medical evidence reflecting 
treatment for other problems, primarily her psychiatric 
symptoms, from 1982 to 1997, but those records are silent for 
any complaints or clinical findings pertaining to the knees.  
Multiple physical examinations prior to December 1997, 
including her May 1978 separation examination, failed to 
reveal any evidence of a knee disorder.  The Board finds, 
therefore, that a chronic knee disorder was not documented 
during service, and continuity of symptomatology after 
service has not been demonstrated.  38 C.F.R. § 3.303(b) 
(2002).

There is no medical nexus evidence of record.  The only 
support for the veteran's claim is her own assertion that the 
currently diagnosed knee disorder is the result of a knee 
injury in service.  As previously stated, as a lay person the 
veteran is not competent to provide evidence of the etiology 
of a medical disorder. Her statements are not, therefore, 
probative of a nexus between the currently diagnosed knee 
disorder and a disease or injury incurred in service.

The Board observes in passing that although the veteran 
reported having undergone arthroscopic surgery on the right 
knee in 1996, she did not identify the treatment provider or 
otherwise establish that the pathology treated in 1996 was 
related to service.

In summary, the medical evidence reflects a medical diagnosis 
of disability in the right knee, that being a questionable 
cruciate tear.  The service medical records also show that 
the veteran complained of right knee pain during service, 
although those complaints did not result in the diagnosis of 
a knee disability.  There is no probative evidence of record, 
however, establishing a nexus between the currently diagnosed 
disorder and the complaints documented during service.  
Hickson element (3) has accordingly not been met.  For that 
reason the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a knee disorder.  See Summers, 225 F.3d 
at 1296-97.






CONTINUED ON NEXT PAGE



4.  Entitlement to a increased disability rating for bipolar 
disorder, currently evaluated as 50 percent disabling.

Relevant Law and Regulations

Disability evaluations - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in April 1999.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Because she has appealed an initially assigned disability 
rating, the Board will consider the applicability of staged 
ratings below.




Evaluating psychiatric disabilities

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2002).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9432.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9432.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9432.

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The medical evidence shows that the veteran has a long 
history of psychiatric symptoms dating back to at least the 
time she was in service.  She was administratively separated 
from service due to unsuitability.  She also has a long 
history of only sporadic employment, her longest job having 
lasted three years.  She was hospitalized in February 1998 
following a personal assault, at which time she terminated 
her regular employment.  

The veteran has received treatment from VA, including 
medication and psychotherapy, since 1978.  Her symptoms 
include mood cycling from depression to mania, anxiety, sleep 
disturbance, dissociative episodes, and rage.  She has been 
married and divorced three times and was involved in a number 
of abusive relationships.  She has a history of multiple 
substance abuse, and was unable to obtain legal custody of 
her children due to her emotional instability and substance 
abuse.  An MRI in May 1998 showed evidence of cerebellar 
atrophy, which her physician attributed to her prior alcohol 
abuse.  

During a therapy session in April 1998 the veteran reported 
that she was "nonfunctional" due to depression.  She also 
reported that twice in the previous two years she had become 
enraged to the point of becoming capable of homicide.  Her 
therapist then noted that the veteran was able to hold back 
her homicidal feelings, and that her life had been a record 
of holding back such feelings.  On examination she 
demonstrated coherent thought, but her speech was somewhat 
tangential and rambling.

Documents from the Social Security Administration (SSA) 
reveal that the veteran has not been gainfully employed since 
February 1978, and that she has been under a disability since 
then due primarily to the bipolar disorder.  The 
Administrative Law Judge (ALJ) of that agency determined that 
any work performed after February 1978 was part time and not 
sustainable, and therefore an unsuccessful work attempt.  The 
ALJ further determined that although the veteran suffered 
from a number of physical impairments, including hepatitis 
and back pain, her psychiatric impairment precluded her from 
performing even sedentary work.

The records relied upon in awarding SSA disability benefits 
included the veteran's May 1998 summary of her daily 
activities.  In that document she stated that she had an 
inconsistent sleep pattern, sometimes sleeping all the time 
and at other times not sleeping at all.  She also experienced 
nightmares that disturbed her sleep.  She often stayed in her 
bedclothes throughout the day, had difficulty concentrating 
on routine tasks, and was sometimes unable to prepare meals.  
She did the shopping and household maintenance.  She was 
unable to concentrate to enable her to read for more than 
half an hour.  She visited with her sister everyday, and with 
other family members three times a year.  She did not 
participate in any group activities or social functions.  She 
stated that she was unable to maintain employment because she 
could not tolerate the stress of every day life.

The veteran's sister, who is a registered nurse, also 
provided a description of the veteran's daily activities.  
She stated that the veteran was often unable to clean house 
or study due to back pain or depression.  She had become 
isolated from most of her friends and family due to 
instability, could not deal with any stress, and was verbally 
abusive and physically aggressive.  Her presence was often 
unbearable due to these traits.  She demonstrated delusions 
of grandeur, was manic at times, and had unrealistic goals.  
She had become nearly housebound, could not concentrate, and 
failed to maintain her appearance or her household.

The record on appeal also includes the report of a June 1998 
psychiatric evaluation.  During that evaluation the veteran 
stated that she last worked in April 1998, and that she had 
had that job for only five weeks.  She was fired from that 
job because she was "screwing up the business."  During the 
evaluation she demonstrated pressured, hyperverbal speech and 
grandiose thoughts.  She had difficulty sleeping and 
experienced night terrors.  She was then attending college, 
with a grade point average of 3.85.  When in a depressive 
state she did not do anything, in that she did not get 
dressed or leave the house unless she had an appointment.  
The examiner noted that she then showed good personal 
hygiene.  

Following the examination, the examiner provided diagnoses of 
bipolar disorder and a personality disorder with borderline 
features.  The examiner also described her symptoms as 
severe, with a Global Assessment of Functioning (GAF) score 
of 41 and a guarded prognosis.  

In June 1998 her VA psychiatrist indicated that she was then 
entering a manic mode, with racing thoughts, irritability, 
and rapid speech.  The psychiatrist then initiated treatment 
with Lithium.  With the Lithium her moods became more stable, 
without irritability or racing thoughts and improved sleep.  
She continued, however, to experience depression and poor 
anger control.

The veteran underwent a VA psychiatric examination in 
November 1998, during which she described herself as 
irrational, and stated that she had never been able to 
control her anger.  She had a tendency to scream 
uncontrollably and to throw things.  In describing her manic 
episodes she stated that she was frequently out of control, 
with racing thoughts and the inability to sit still.  She 
would get in her car and drive fast, for no apparent reason.  
She also had frequent periods of anxiety in which she felt so 
tense she could not move, and she was unable to breathe.  She 
had been attending the local community college since 1994.

Prior to starting the Lithium in June 1998, she had been 
extremely depressed for six months.  She was so depressed 
that she would not get off the couch, even to go to the 
bathroom, and her son brought her a bedpan.  She expressed 
the desire to die and was extremely irritable and hostile.  
She stated that she couldn't tolerate pressure and was always 
tense.  She stated that she was too anxious to think clearly 
or coherently, complained of disturbed sleep and indicated  
that medication was unable to help.

On mental status examination the examiner described the 
veteran as extremely tense, with rapid speech apparently 
motivated by anxiety.  She initially focused on a number of 
episodes in which she had been victimized, and tended to 
exaggerate these events histrionically into major traumas.  
The examiner interpreted her history as a 20-year pattern of 
major, bipolar episodes.  She had difficulty concentrating 
when anxious and her memory was inconsistent.  According to 
the examiner, the veteran's cognitive impairment was related 
to her bipolar disorder.  

Following the examination the examiner provided diagnoses of 
a bipolar disorder, depressed type; alcohol abuse, by 
history; and a substance abuse disorder, by history.  The 
examiner also provided a GAF score of 60.  The examination 
did not include a review of the evidence in the claims file.

Treatment notes from March 1999 to February 2000 indicate 
that the veteran was generally doing quite well on the 
Lithium, without mood swings, depression, or mania.  Her 
speech was normal and her thoughts were clear.  In July 1999 
her therapist reviewed her work history and concluded that 
the veteran's attempts at employment had not been successful 
because she was unable to handle any sort of conflict.  In 
September 1999 she was working at a part-time job answering 
phones.  She had a recurrence of symptoms in March 2000, 
possibly due to non-compliance with her medication.  She then 
reported mood swings, irritability, racing thoughts, sleep 
disturbance, and depression.  Her psychiatrist noted that she 
was then taking Interferon for hepatitis, which could affect 
her psychiatric symptoms.  She continued to receive treatment 
for hepatitis through May 2000.  The symptoms of that 
disorder and its treatment included fatigue, but she denied 
experiencing depression.  

In May 2000, her psychiatrist then determined that she had 
had a recurrence of symptoms (racing thoughts, irritability, 
difficulty sleeping) due to a reduction in the Lithium, which 
was no longer at a therapeutic level.  Her son had run away 
due to her temper outbursts.  The psychiatrist then increased 
her Lithium dosage, which resulted in an improvement in 
symptoms by July 2000.  In September 2000, however, she 
reported having been depressed since mid-July, with marked 
decrease in interest or pleasure, insomnia, psychomotor 
retardation, fatigue, and difficulty concentrating and making 
decisions.  On examination she was depressed, with a flat 
affect and slow speech.  She was disoriented to person and 
place, had a serious short-term memory impairment, and was 
immature and impulsive.  She demonstrated the flight of 
ideas, delusions of grandiosity, and olfactory 
hallucinations.  She had engaged in arguments with her 
family, had been disowned by her mother, was isolated in her 
home and was physically aggressive with her son.  Her work 
history was spotty, and she had discontinued employment due 
to her psychiatric symptoms.  That psychiatric evaluation 
resulted in a GAF score of 50.

The veteran provided testimony before the RO's Decision 
Review Officer in March and August 2000.  She then stated 
that her prevailing mood was depression, and that her 
depression would sometimes last for a few days and at other 
times much longer.  She had frequent, extreme mood swings.  
She also stated that her marriages had ended and she had lost 
legal custody of her children due to her psychiatric 
symptoms, although she had physical custody of her son.  She 
had had a number of short-term jobs in the previous four 
years, but had lost each one.  She last worked in October 
1999, when she lost her short-term employment as a 
switchboard operator because she was unable to remember the 
information to be relayed.  If she forgot to take her 
medication she demonstrated uncontrollable rage.  She 
described one incident in which she went after her son for 
having left an empty tuna can on the kitchen counter, and she 
threatened to slit his throat with the can lid.  She also had 
problems with her memory, in that she was unable to remember 
things that had recently happened.  She asserted that she was 
unable to work because she had such a low tolerance for 
people, and was unable to control her response when 
irritated.

In support of her appeal, the veteran submitted to the Board 
a statement in December 2002 in which she asserted that she 
needed assistance in remembering to bathe, pay her bills, and 
keep medical appointments.  She stated that she would get in 
her car to drive to the store, and forget where she was 
going.  She thought about suicide often, but would not do so 
due to her personal beliefs.  She stated that she had left 
her family's Christmas celebration in a rage because she 
could not handle the stress of the situation.  She also 
stated that she did not socialize.

The veteran also submitted statements from four friends and 
her father.  In those documents the individuals stated that 
the veteran's behavior had deteriorated due to severe 
depression since February 1998.  She did not keep her house 
clean, allowed dirty dishes to sit around for a week, and 
often did not keep adequate food in the house.  She played 
cards for hours at a time and watched specific television 
shows in a ritualistic manner, in that she became irritated 
if her viewing time was interrupted.  She allowed dirty 
laundry to accumulate for weeks, and her finances were a 
mess.  Her friends had to remind her to pay her bills.  She 
often did not know the date or day of the week, and 
continually forgot important events.  She became irate over 
little things, and experienced rage that she sometimes had 
difficulty controlling.  They described an event in which she 
broke down her son's door because he left a tuna can sitting 
on the kitchen counter.  She failed to maintain her 
appearance, and would often not bathe for a week at a time.  
She often did not get dressed, and stayed in her pajamas for 
days at a time.  She had attempted to work the previous fall, 
but was terminated after only three days because her employer 
found her to be too difficult.  She had only two friends, and 
was alienated from her family.

Analysis

The veteran contends that her service-connected bipolar 
disorder results in total occupational and social impairment.  
Her representative has argued that the schedular criteria for 
a 70 percent rating are met, and that she is entitled to a 
total disability rating based on individual unemployability 
(TDIU).

A 100 percent schedular rating is applicable if the evidence 
establishes that the veteran has suffered total social and 
occupational impairment due to her psychiatric symptoms.  In 
evaluating the severity of a psychiatric disorder the Board 
is required to consider all of the symptoms resulting from 
the disorder, and is not limited to the specific 
manifestations listed in the rating criteria.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  In determining 
whether the criteria for a 100 percent schedular rating is 
warranted the Board must consider, therefore, whether the 
veteran's demonstrated symptoms are comparable to those shown 
for a 100 percent schedular rating.

The evidence shows that since February 1998 the veteran has 
engaged in no more than marginal employment.  Although the 
evidence does not reflect the specific dates of employment, 
all of the veteran's attempts at employment were short-lived 
and terminated because of her inability to perform as 
required.  She has, therefore, demonstrated total 
occupational impairment.  The question remains of whether 
that occupational impairment is due to her service-connected 
psychiatric disorder, non-service connected disabilities, or 
a combination of the two.

As shown by the evidence, the manifestations of the bipolar 
disorder are inconsistent.  This is, no doubt, at least 
partially due to the nature of the disorder, in that the 
veteran experiences mood cycling that ranges from major 
depression to hypomania.  In addition, the level of 
disability appears to be in part related to the level of 
prescribed medication.  The VA treatment records document her 
ongoing treatment, but vary in terms of how severe the 
symptoms have been since her claim was initiated in April 
1998.  Although her symptoms were shown to have improved when 
she was given Lithium in June 1998, the evidence does not 
establish that she was able to sustain that improvement for 
an extended period of time.  The lay statements submitted by 
the veteran indicate that although the VA treatment records 
may document an improvement in her reported symptoms, that 
improvement apparently did not translate into significant 
improvement in her ability to function.

In awarding SSA disability benefits, SSA ALJ found that 
although her physical impairments might limit her to 
sedentary employment, her psychiatric symptoms precluded her 
from performing any sort of substantially gainful employment.  
While a SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  In this case, the 
Board finds the ALJ's reasoning to be consistent with its own 
review of the evidence and is persuasive.  In other words, 
regardless of the severity of her non-service connected 
disabilities, her service-connected bipolar disorder alone 
would result in total occupational impairment.

The evidence indicates that the bipolar disorder is 
manifested by uncontrollable rage, which the Board finds to 
be comparable to grossly inappropriate behavior.  The 
disorder is also manifested by the inability to perform the 
activities of daily living, at least on an intermittent 
basis, in that the veteran often fails to maintain her 
personal hygiene or her household.  The disorder also results 
in disorientation and memory loss.  The veteran's symptoms 
are, therefore, comparable to the rating criteria shown for a 
100 percent schedular rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2002).  The benefits sought on appeal is 
accordingly granted.

Additional comments

The medical evidence has been set out by the Board in some 
detail above.  The Board concludes, after a thorough review 
of the evidence, that the veteran's service-connected 
psychiatric disability has not changed appreciably since 
service connection was granted, effective April 14, 1998.  
That is, her clinical presentation and social and industrial 
impairment have been approximately the same, taking into 
consideration the nature of her bipolar disorder.  The Board 
finds that the criteria for a 100 percent schedular rating 
for bipolar disorder have been met since the initiation of 
the veteran's claim in April 1998.  See Fenderson, 12 Vet. 
App. 
at 126-27.  

Because a 100 percent schedular rating is being granted, the 
representative's assertions that the veteran is entitled to a 
total disability rating based on individual unemployability 
are moot need not be addressed.  See Herlehy v. Principi, 15 
Vet. App. 33 (2001) [a claim for a total rating based on 
unemployability becomes moot if the veteran is awarded a 
100 percent schedular rating].


ORDER

The claim of entitlement to service connection for a back 
disability is denied.

The claim of entitlement to service connection for a neck 
disability is denied.

The claim of entitlement to a knee disability is denied.



A 100 percent schedular rating for bipolar disorder is 
granted, subject to controlling regulations pertaining to the 
payment of monetary benefits.




	_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

